DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 43 is new and examined for the first time and claim 16 is amended leaving claims 16-18, 20-32, 34-37, 39-40, and 43 pending in the current application and examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18, 20-32, 34-37, 39-40 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 16 applicant has amended the instant claim to include the limitation “the plurality of support structures form a plurality of separate regions including a first separate region, a second separate region, a third separate region, and a fourth separate region and the plurality of support structures includes a first portion with a first thickness, a second portion with a second thickness, a third portion with a third thickness, a fourth portion with a fourth thickness, and a fifth portion with a fifth thickness, wherein: the first thickness is greater than the second thickness; the first thickness is greater than the third thickness; the second thickness is greater than the fourth thickness; the second thickness is greater than the fifth thickness; the first portion is continuous with the second portion and the third portion; the first portion separates the first separate region from the third separate region;  the second portion separates the first separate region from the second separate region; the third portion separates the second separate region from the third separate region; the second portion is continuous with the fourth portion and the fifth portion; the fourth portion separates the first separate region from the fourth separate region; the fifth portion separates the second separate region from the fourth separate region;”. 
 Applicant points to paragraph [0061], [0094] and FIG. 5 for support for these amendments. Paragraph [0061] relates to new claim 43 and is not relevant to the amendment to claim 16. Paragraph [0094] of the specification merely states that views 500-a and 500-b show support structures configured as tree-like patterns and such tree-like patterns help improve the melting of the phase-change material. Thus, the written specification is silent on these features. While applicant points to FIG. 5 for support, applicant does not explain how the figure supports the new limitations. The drawings are not disclosed as being to scale and looking at the drawing, there is not four distinct regions, five portions, and five thicknesses as applicant currently claims. As such, applicant lacks support for the instant claim limitations. Claims 17-18, 20-32, 34-37, 39-40 and 43 are also rejected as they depend from claim 16 and therefore have the same issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17, 22 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0064868 A1 of Rush in view of JP H09-206225A (with provided English translation) of Komiya.
As to claim 16, Rush discloses a method of making a 3D vapor chamber (Rush, paragraph [0011], with a vapor chamber being equivalent to a thermal energy storage device) comprising: 
forming a closed 3D vapor chamber by additive manufacturing (Rush, paragraph [0011]). Rush also discloses precision sintered 3D support structures integrated into the 3D vapor chamber (Rush, paragraph [0011]). Further, see Fig. 9C which shows an embodiment of the Rush invention below (Rush explains this figure in paragraphs [0070 – 0071]).

    PNG
    media_image1.png
    415
    657
    media_image1.png
    Greyscale

As shown in Fig. 9C, Rush’s disclosed vapor chamber includes a first casing wall, a second casing wall, and a plurality of support structures located between the first casing wall and the second casing wall. Rush also discloses that the internal support structures in one example are integrally formed by 3D printing or other additive manufacturing processes (Rush, 
Rush discloses where a plurality of support structures form a plurality of separate regions, thereby including a first separate region, a second separate region, a third separate region and a fourth separate region within the device i.e. the area beneath the support structures and Rush discloses holes or apertures through one or more of the support structures as Fig. 9C shows that the support structures do not form a solid wall but have openings between the parts of the member (Rush, Fig. 9C). 
 Rush discloses that its sealed vessel contains a working fluid (Rush, paragraph [0052]). Rush also discloses that the working fluid absorbs heat from the fluid heated portion of the electronics and changes its phase from liquid to gaseous or vapor state (Rush, [0079]; thus disclosing charging with a phase change material as well as sealing the thermal energy storage device after charging with the phase change material).
Rush does not explicitly state that the phase change material decreases below a melt temperature of the phase-change material within the thermal energy storage device. However, it would be expected that the solidification of the phase-change material will merely be a function of the phase-change material used and the operating parameters of the device. Rush discloses all the method steps in claim 16. 
The MPEP provides that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).
Therefore, there is a prima facie case that Rush anticipates the claim limitation that the phase change material decreases below a melt temperature of the phase-change material as Rush discloses substantially identical method steps. 

Komiya relates to heat storage containers of complex shapes and methods of filling them with a heat storage material (Komiya, abstract). Komiya teaches a filing method to prevent air from being taken into the container (Komiya, paragraph [0004], pg. 2 of translation). Komiya teaches using a solid-type heat storage material having a melting point of about 40 to 80 degrees C such as paraffin, wax, ethylene glycol or the like (Komiya, paragraph [0014], first paragraph on pg. 4 of translation). Komiya teaches adding liquid heat storage material to the main body of the heat storage container because the heat storage material is automatically filled in the main body of the heat storage container in a closed space (Komiya, paragraph [0025], pg. 5 of translation). Komiya teaches heating the heat storage container body to a temperature equal to or higher than the melting point of the heat storage material (Komiya, paragraph [0025], pg. 5 of translation). Komiya teaches that by heating the body, the heat storage material does not solidify in the container during filling and the heat storage material can be smoothly filled (Komiya, paragraph [0025], pg. 5 of translation).
As Rush and Komiya both relate to the use of heat storage materials that are solid at standard room temperature and methods of adding the materials to the storage device, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of adding the heat storage material in a liquid state as taught by Komiya to the method of forming a vapor chamber as disclosed by Rush, thereby combining prior art according to known methods to achieve predictable results as a person of ordinary skill would understand that as a liquid it would conform to the shape into which it was poured i.e. automatically filled in the main body (Komiya, paragraph [0025], pg. 5 of translation), see also MPEP § 2141(III).
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of heating the heat storage container body as taught by Komiya to the method of 
Rush also does not explicitly disclose where at least a portion of the phase-change material in the melted state passes through one or more of the one or more apertures through the one or more of the plurality of support structures such that the phase-change material in the melted states passes from at least a first separate region from the plurality of separate regions within the thermal energy storage device to a second separate region from the plurality of separate regions within the thermal energy storage device during the charging of the thermal energy storage device.
However, Rush discloses that its sealed vessel contains a working fluid (Rush, paragraph [0052]). Further the combination of Rush and Komiya discloses the method of making the device, see rejection above.
The MPEP provides that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).
Therefore, there is a prima facie case that the above limitation would be obvious in light of Rush in combination with Komiya as the claimed method is disclosed in the combination and in the method of creating the claimed device, the phase change material would have to pass through the apertures in the support structures in the process of filling the device with phase change material and thereby pass from one separate region to another. 
With respect to the plurality of support structures including first through fifth portions with associated thicknesses where the first thickness is greater than the second and third thickness, and the second thickness is greater than the fourth and fifth thickness and where the first 
As Rush teaches varying the thickness of the support structure and Rush discloses separate regions that are separated by the support structures and that the support structure portions are continuous with one another (Rush, Fig 9C), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute precision sintered 3D wick structures which are thinner in proximity to the hot components for the general support structures thereby decrease the thermal resistance (Rush, paragraph [0071]). This would result in portions of support structures with different thickness separating different separate regions from one another, thereby meeting the claim limitations. 
Further, the MPEP provides that in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious see MPEP § 2144.04(IV).

As to claim 17, Rush discloses that the additive manufacturing techniques it envisages as being used to produce the vapor chamber are 3D printing, rapid prototyping (RP), direct digital manufacturing (DDM), selective laser melting (SLM), electron beam melting (EBM), and direct metal laser melting (DMLM) (Rush, paragraph [0058]).

As to claim 22, this appears to be directed to a method of using a thermal energy storage device rather than being a method of making the device. Nevertheless, Rush discloses coupling the 3D vapor chamber with electronic components that generate heat (Rush, paragraph [0070]. See also Rush Fig 9C above where the electronic components are 920).

As to claim 43, Rush discloses where the thermal management system has a heatframe that includes a number of partitioned modules/vapor chambers (Rush, paragraph [0106]; see also Fig 18). Rush discloses that in this configuration, even if one of the vapor chambers is punctured, the other vapor chambers keep supporting and cooling the electronics (Rush, paragraph [0106]). Thus, Rush is disclosing where the separate regions include a plurality of isolated pockets as if these partitioned modules continue to work if one is punctured, the phase change material is in an isolated pocket.

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17, 22, and 43 above, and further in view of US 2018/0045471 A1 of Dietrich and Rules of Thumb for Chemical Engineers (5th Edition) - 2.18 Thermal Conductivity of Metals. Elsevier. (2012). Pg. 27-57. of Hall.
As to claim 18, Rush discloses a method of making a 3D vapor chamber (Rush, paragraph [0011], with a vapor chamber being equivalent to a thermal energy storage device) comprising: forming a closed 3D vapor chamber by additive manufacturing (Rush, paragraph [0011]). See claim 16 rejection by Rush above. 
However, Rush does not explicitly disclose where the laser metal sintering technique utilizes aluminum. 
Dietrich relates to a heating surface element for a plate heat exchanger that is produced using 3D printing (Dietrich, abstract). Dietrich is primarily concerned with the formation of distributor fins, provide a uniform distribution of the fluids among the individual heat exchange passages (Dietrich, paragraph [0004]). Dietrich teaches that it is often the case that undercuts cannot be produced with fins (Dietrich, paragraph [0013]). Dietrich teaches that the heating surface element is preferably produced by means of laser sintering from a metal, in particular from aluminum (Dietrich, paragraph [0020]). Dietrich teaches the 3D printing method is accordingly a generative method which also allows the production of undercuts that generally cannot be obtained, or only comparatively laboriously, when casting or pressing (Dietrich, paragraph [0022]).
As Rush is silent on the material used and Dietrich teaches that the laser sintering aluminum allows for the creation of undercuts in the fins, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute laser metal sintering from Dietrich to Rush’ method to produce distributor fins which provide a uniform distribution of the fluids among the individual heat exchange passages (Dietrich, paragraph [0004]). 

Hall is a book concerning rules of thumb for chemical engineers (Hall, title). Hall teaches about the thermal conductivity of metals used in heat exchangers (Hall, Table 2-9, pg. 49). Hall teaches that aluminum has a high thermal conductivity, exceeded only by copper in materials generally used in heat exchangers (Hall, Table 2-9, pg. 49). 
As Rush is silent about the metal used in construction, and Dietrich discloses using aluminum in conjunction with a laser sintering method and Hall teaches the high thermal conductivity of aluminum, it would have been obvious to one of ordinary skill in the art at the time of fining to substitute aluminum as the material to make the vapor chamber by laser metal sintering as disclosed by the combination of Rush and Dietrich as Hall teaches that aluminum has a high thermal conductivity (Hall, Table 2-9, pg. 49).

As to claim 26, Rush does not explicitly disclose forming one or more undercut features in the walls.
Dietrich relates to a heating surface element for a plate heat exchanger that is produced using 3D printing (Dietrich, abstract). Dietrich teaches that in plate heat exchangers the forms of fins are limited (Dietrich, paragraph [0013]). Dietrich teaches that it is often the case that undercuts cannot be produced with fins (Dietrich, paragraph [0013]). Dietrich teaches the 3D printing method is accordingly a generative method which also allows the production of undercuts that generally cannot be obtained, or only comparatively laboriously, when casting or pressing (Dietrich, paragraph [0022]). Dietrich teaches that the fins can have at least one undercut, which extends in a direction that runs parallel to a plane of extent of the heating element and in particular perpendicular to the said channels of the heating surface element that are formed by the corrugated shape of the fin (Dietrich, paragraph [0024]). Dietrich teaches in 
 As Rush is silent on the specific use of undercuts, but is quite concerned with the architecture of the internal and external surfaces of the heat exchanger (See Fig 9C above) and Dietrich teaches the use of undercuts to create integrated distributor fins, it would have been obvious to one of ordinary skill in the art to add distributor fins with undercut features as taught by Dietrich to the design in Rush to provide a uniform distribution of the fluids among the individual heat exchange passages (Dietrich, paragraph [0004]).

Claims 20 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17, 22, and 43 above, and further in view of US 2015/0257249 A1 of Kim.
As to claim 20, Rush discloses that its sealed vessel contains a working fluid (Rush, paragraph [0052]), however Rush does not explicitly disclose where the phase change material includes paraffin. 
Kim relates to a thermal management unit (Kim, abstract). Kim teaches the thermal management unit may further include a phase-change material and a container where the phase-change material may be in direct contact with at least a portion of the heat sink (Kim, paragraph [0017]). Kim teaches that the phase-change material may include a salt hydrate, an ionic liquid, paraffin, fatty acid, ester, an organic-organic compound, an organic-inorganic compound, or an inorganic-inorganic compound (Kim, paragraph [0049], emphasis added).
As Rush discloses using a working fluid that changes phases, but does not select a working fluid, one of ordinary skill would naturally look to the art to determine an appropriate material to use. Thus, it would have been obvious to one of ordinary skill in the art at the time of see MPEP § 2141 (III).

As to claims 35 and 36, Rush discloses coupling the 3D vapor chamber with electronic components that generate heat (Rush, paragraph [0070]. See also Rush Fig 9C above where the electronic components are 920). The combination of Rush and Kim discloses where the phase change material is paraffin (see claim 20 rejection above). Thus, the combination of Rush and Kim disclose storing heat through melting of the phase-change material as once the vapor chamber is connected to a heat source, the heat would cause the paraffin to melt, thus storing the energy.

Claims 21, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17, 22, and 43 above, and further in view of US 2017/0082372 A1 of Vos
As to claim 21, Rush discloses that its sealed vessel contains a working fluid (Rush, paragraph [0052]), however Rush does not explicitly disclose how the working fluid is added to the sealed vessel.
 Vos relates to a one-piece heat exchanger manufactured using an additive manufacturing process (Vos, abstract). Vos teaches a first casing wall, a second casing wall, and a plurality of support structures located between the first casing wall and the second casing wall (Vos, Fig 15). Vos discloses that any suitable coolant or coolants may be used in conjunction with the heat exchangers described, including phase change materials such as paraffin (Vos, paragraph [0049]).
Vos teaches where the heat exchanger has a first inlet and a first outlet through which coolant is circulated (i.e. charged.) (Vos, paragraph [0054], see also Vos Fig. 9). By having the 
As Rush discloses having a sealed vessel containing a working fluid but does not explicitly disclose how the fluid is added to the sealed vessel, one of ordinary skill would naturally look to the art to determine a method for adding the phase change fluid. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a first inlet and first outlet as taught by Vos to the method of making a vapor chamber disclosed by Rush thereby combining prior art elements according to known methods to yield predictable results, see MPEP 2141 (III), and creating a way to carry out the method of charging a phase change material already disclosed by Rush.

As to claim 30, as Vos and Rush teach making the vapor chamber (Rush, paragraph [0011]) and heat exchanger (Vos, abstract) by additive manufacturing, the charging inlet and outlet would also be produced using an additive manufacturing technique.

As to claim 34, Rush discloses that its sealed vessel contains a working fluid (Rush, paragraph [0052]). Therefore after charging, the inlet and outlet ports would be plugged to create the sealed vessel disclosed by Rush.


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17, 22, and 43 above, and further in view of US 2011/0103011 A1 of Koplow.
As to claim 23, Rush discloses the method of claim 16, but does not explicitly disclose polishing a surface of at least the first casing wall or the second casing wall.
Koplow is directed to a heat exchanger device and a method of heat removal (Koplow, title). Koplow discloses a heat exchanger that is designed to remove a thermal load through a base plate and into a heat-sink-impeller structure (Koplow, paragraph [0069]). The heat transfer structure taught by Koplow is made from aluminum (Koplow, paragraph [0102]). Koplow further discloses an embodiment that includes a heat pipe structure with a tapered hollow cavity adapted to transport heat from a CPU package (Koplow, paragraph [0140]. See also Koplow Figs. 14 and 15). Koplow teaches that the exterior surfaces of the heat conducting structure may be machined or otherwise fabricated in manner to compensate for mechanical deflection (Koplow, paragraph [0143]). Koplow teaches that this machining can be done by polishing (Koplow, paragraph [0143]). Koplow teaches that polishing can allow a desired geometry to be attained, such as a substantially flat surface (Koplow, paragraph [0143]).
As Rush and Koplow both relate to devices that regulate the thermal properties of devices, it would have been obvious to one of ordinary skill in the art to add a polishing step as taught by Koplow to the method disclosed by Rush to thereby attain a substantially flat surface (Koplow, paragraph [0143]).

	As to claim 24, Rush does not explicitly teach treating the polished surface. 
	However, Koplow is directed to a heat exchanger device and a method of heat removal as stated above (Koplow, title). Koplow further teaches that one or more surfaces of such a heat conducting structure and/or the heat transfer structure could be coated (Koplow, paragraph [0106]). Koplow teaches that these coatings can impart desirable attributes such as anti-friction, 
	As Rush is silent on treating surfaces and Koplow teaches treating surfaces to impart desirable attributes, it would have been obvious to one of ordinary skill in the art to add a step of treating the polished surface with a coating as taught by Koplow to the method disclosed by Rush, thereby imparting desirable attributes such as anti-friction, anti-wear, anti-corrosion, high emissivity, etc., and/or to provide an outer surface more suitable for one or more aspects of a fabrication process (Koplow, paragraph [0106]).

As to claim 25, Rush does not explicitly disclose removing mechanically a portion of at least the first casing wall or the second casing wall to reduce a thickness of at least the first casing wall or the second casing wall.
Koplow teaches that the exterior surfaces of the heat conducting structure may be machined or otherwise fabricated in manner to compensate for mechanical deflection (Koplow, paragraph [0143]). Koplow teaches that this machining can be done by polishing (Koplow, paragraph [0143]). Koplow teaches that polishing can allow a desired geometry to be attained, such as a substantially flat surface (Koplow, paragraph [0143]).
As Rush and Koplow both relate to devices that regulate the thermal properties of devices, it would have been obvious to one of ordinary skill in the art to add a polishing/machining step as taught by Koplow to the method disclosed by Rush thereby attaining a substantially flat surface (Koplow, paragraph [0143] where polishing/machining would necessarily reduce a thickness of a first casing wall or the second casing wall).


Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17, 22, and 43 above, and further in view of Kim and US 2005/0135061 A1 of Kiley.
As to claim 27, Rush discloses a plurality of support structures (see Rush, Fig 9C above) and Rush discloses that the number, size and shape for the internal supports also depends upon the design criteria and thermal/mechanical requirements (Rush, paragraph [0076]) but does not explicitly disclose where the support structures include a plurality of cylindrical pins.
Kim relates to a thermal management unit (Kim, abstract). Kim teaches that a heat sink in accordance with the present disclosure may have pin fins each of which having a generally cylindrical shape with straight side walls or a spike-like shape with tapered or sloped sidewalls (Kim, paragraph [0122]). Kim teaches a thermal reservoir which includes a phase-change material and a container (Kim, paragraph [0167]). Kim teaches that the container includes a hollow therein which also contains fins (Kim, paragraph [0167]; see also Figs 17A and 17B).
Kiley relates to a heat sink, method of making a heat sink, and a heat sink assembly (Kiley, abstract). Kiley teaches heat sink efficiency is defined as thermal performance generated per given volume and an efficient heat sink provides substantial cooling, while consuming a small physical volume (Kiley, paragraph [0005]). Kiley notes that an important factor is the flow profile of the fluid at its interface with the heat dissipating surfaces (Kiley, paragraph [0005]). Kiley teaches that in many cases, the fluid flowing is along fins of a finned heat sink will form a boundary layer having substantially laminar flow and as fluid flowing in this fashion is relatively poor at removing heat, these boundary layers tend to increase in temperature, with heat being primarily dissipated by the turbulent air flowing adjacent to this layer (Kiley, paragraph [0005]).
Kiley teaches that one common means of reducing the effect of choking in finned heat sinks has been to utilize a plurality of “pin fins”, which extend from the base and have spaces there between that act to break up any boundary layers that would be formed on long, straight 
As Rush, Kim and Kiley all relate to heat management devices, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute cylindrical pins as support structures as taught by Kim to the method of making a vapor chamber disclosed by Rush thereby reducing the boundary layer thickness and generally allows pins to be more densely spaced, resulting in increased effective surface area and increased heat transfer (Kiley, paragraph [0006]).

As to claim 28, Rush discloses that the number, size and shape for the internal supports also depends upon the design criteria and thermal/mechanical requirements (Rush, paragraph [0076]). Rush discloses where there are two or more sizes with respect to the support structures (Rush, Figs 10B-10G). 
As Rush already discloses different sizes, it would have been obvious to one of ordinary skill in the art at the time of filing to use two or more sizes with respect to a plurality of cylindrical pins.

As to claim 29, Rush discloses that the number, size and shape for the internal supports also depends upon the design criteria and thermal/mechanical requirements (Rush, paragraph [0076]). Rush also discloses different spacing distances between support structures (Rush, Figs 9C, 10B, 10C, 10F, and 10G). 
.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush, Komiya, and Vos as applied to claims 21, 30, and 34 above, and further in view of US 2013/0228914 A1 of Stefano.
As to claim 31, the combination of Rush, Komiya, and Vos does not explicitly disclose where the inlet and outlet include a threaded portion. 
Stefano relates to a heat sink apparatus for cooling a semiconductor device (Stefano, abstract). Stefano teaches an apparatus adapted for cooling microelectronic devices in accordance with one or more embodiments of the present invention, wherein thermally conductive posts are permanently joined to the top surface of a sheet (Stefano, paragraph [0016]; See also Fig 2B of Stefano shown below). 

    PNG
    media_image2.png
    325
    582
    media_image2.png
    Greyscale

see MPEP 2141 (III), i.e. a connector attachment that is easy to use and will securely hold a hose in place during the addition of phase change material. As both Rush and Vos use additive manufacturing to make the devices, it would be obvious to one of ordinary skill in the art to make this connection using additive manufacturing.

As to claim 32, the combination of Rush, Komiya, and Stefano discloses an undercut in an non-threaded portion of the charging inlet and charging outlet as a part of the manifold (Stefano, see annotated Fig 2B above where the manifold is 188; see also paragraph [0029] of Stefano).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Komiya as applied to claims 16-17, 22, and 43 above, and further in view of US 5343940 A of Jean.
As to claim 37, Rush discloses the method of claim 22, but does not explicitly disclose coupling the device to a heat source using a heat strap.
Jean relates to a flexible heat transfer device including a closed flexible envelopment which is made of a plastic film and has a receiving space therein (Jean, abstract). Jean teaches that because typical heat pipes are made of copper, aluminum or stainless steel rigid tubes with a circular cross section, they must be inserted into the heat source or provided with a carrier which serves as an auxiliary contact means between the heat pipes and the heat source in order to increase the effective contact area for heat dissipation (Jean, col 1, lines 23-29). Jean 
	As both Jean and Rush relate to heat transfer devices, it would have been obvious to one of ordinary skill in the art at the time of filing to add the flexible heat transfer device disclosed by Jean to the method disclosed by Rush thereby allowing for easy arrangement of heat dissipation design work (Jean, col 1, lines 61-62).

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush, Komiya, and Vos as applied to claims 21, 30, and 34 above, and further in view of US 2015/0233619 A1 of Shedd.
	As to claims 39 and 40, Rush and Vos do not explicitly disclose connecting a pump to the charging outlet nor pulling a vacuum on the device using the pump.
	Shedd relates to a cooling system with a vapor-liquid interface (Shedd, abstract). Shedd teaches that the contents of the cooling apparatus can be evacuated using a vacuum pump prior to adding the coolant, thereby resulting in a sub-atmospheric pressure within the cooling apparatus (Shedd, paragraph [0213]). Shedd teaches the coolant can then be added to the system from a container that has been degassed and is also at a sub-atmospheric pressure and once inside the system, the coolant will remain at a sub-atmospheric pressure (Shedd, paragraph [0213]).
	As Rush and Shedd both relate to systems involving phase changes to regulate heat, it would have been obvious to one of ordinary skill in the art at the time of filing to add a vacuum pump and pull a vacuum on the device as taught by Shedd to the method of forming a vapor see MPEP 2141 (III), as the vacuum pump would evacuate a the air from the chamber prior to the addition of the phase change material.

Response to Arguments
Applicant's arguments filed October 25have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach or suggest the instant claimed invention in claim 16 (Applicant’s remarks, pg. 8, second paragraph). 
However, as noted above, applicant does not appear to have written support for the amendments and Rush discloses different thickness for support structures and thus makes the instant claims obvious for the reasons stated in the rejection above. As such, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733